SEPARATE CONCURRING OPINION.
STURGIS, J.
I fully concur with Robertson, P. J., in the foregoing opinion and think the case should be affirmed for another reason.
Even if the motion to strike out the amended petition be regarded as having the force and effect of a demurrer and for- that reason no motion for a new trial is necessary, yet the action of the court should be sustained for the reason that the amended petition so stricken out does not state facta sufficient to constitute a cause of action. The amended petition in effect alleges that the defendant constructed an embankment east and west so as to obstruct the natural flow northward of surface water on his adjacent farm on the south; that it constructed a ditch on the south •side of this embankment. to connect and drain the surface water westward into a ditch running north and crossing defendant’s.right of way; that this ditch running north overflowed the land on the north side *233of the right of way because insufficient to carry off all the surface water running into the same. It is not alleged and in fact the overflow on the north side of the embankment could not be caused by an insufficient opening through the same or any obstruction on the right of way. The petition merely alleges that defendant did what the statute, section 3150, Revised Statutes 1909', authorizes and required it to do, to-wit, construct a suitable ditch and drain along the side of the roadbed to connect with the ditches and drains passing through its roadbed, so as to afford a sufficient outlet to drain and carry off the surface water. The statute does not require railroads to be built on open trestle work, so as to in no way obstruct the flow of surface water, but authorizes solid embankments with sufficient openings where there are ditches and drains or watercourses to pass through and the construction of lateral ditches and drains to connect with and drain the surface water into the same. [Graves v. Railroad, 60 Mo. App. 579 ; Cooper v. Railroad, 123 Mo. App. 141, 100 S. W. 494; Ranney v. Railroad, 137 Mo. App. 537, 119 S. W. 484.] To the extent to which railroads are permitted and required by this statute to construct and maintain ditches and drains along its roadbed to carry surface water into other ditches, drains, or watercourses, they cannot be held liable for so doing or for any damage resulting therefrom. It is not alleged that the lateral drain was constructed in a negligent manner or was not a “suitable ’ ’ one or that it was made to drain more territory or more surface water than was necessary in complying with the statute, or that there was any other ditch, drain or watercourse affording an outlet for this lateral ditch. The rule forbidding the. collection of surface water into ditches and discharging it in increased volume on other lands is not applicable to this case.
Farrington, J., concurs.